Case 1:20-cv-25022-KMM Document 155 Entered on FLSD Docket 07/23/2021 Page 1 of 5




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF FLORIDA




    GHADA OUEISS,
           Plaintiff,
    v.                                                   Case No. 20-CV-25022-KMM

    MOHAMMED BIN SALMAN BIN
    ABDULAZIZ AL SAUD, et al.,
           Defendants.



                  CONSENT MOTION FOR LEAVE TO FILE EXCESS PAGES

          Pursuant to Local Rule 7(d), Defendant Mohammed bin Salman bin Abdulaziz Al Saud

   (“the Crown Prince”) respectfully moves for leave to file a brief of no more than 50 pages in

   support of his motion to dismiss the Amended Complaint. Counsel for Plaintiff does not oppose

   the requested relief.

          The Complaint in this action was filed on December 9, 2020. See ECF No. 1. On February

   2, 2021, the Court granted the Crown Prince’s motion for leave to enlarge the page limitation for

   his motion to dismiss, and ruled that the Crown Prince may file a motion to dismiss that “shall not

   exceed fifty (50) pages.” ECF No. 35. On March 26, 2021, the Crown Prince filed his motion to

   dismiss the Complaint. See ECF No. 98. Rather than oppose the motion, Plaintiff filed an

   Amended Complaint on June 14, 2021. See ECF No. 135. In an Order dated June 21, 2021, the

   Court ruled that “Defendants’ motions to dismiss [the Amended Complaint] shall be due on or

   before August 2, 2021; Plaintiff ’s responses in opposition shall be due on or before September 20,

   2021; and Defendants’ replies shall be due on or before October 14, 2021.” ECF No. 139.




                                                   -1-
Case 1:20-cv-25022-KMM Document 155 Entered on FLSD Docket 07/23/2021 Page 2 of 5




          Given the complexity and number of the issues raised by Oueiss’s numerous claims, the

   Crown Prince respectfully submits that an enlargement of the 20-page limit in Local Rule 7(d) for

   his motion to dismiss the Amended Complaint is warranted. As was the case with his motion to

   dismiss the initial Complaint, the Crown Prince expects that many of the arguments made in his

   briefing will be adopted by other Defendants. An enlargement of the page limit for the Crown

   Prince’s brief to 50 pages will therefore serve to streamline the presentation of issues to the Court

   and reduce the overall amount of briefing submitted to the Court.

                                                  ***

          WHEREFORE, the Crown Prince respectively requests leave to file a brief of no more than

   50 pages in support of his motion to dismiss the Amended Complaint.




                                                   -2-
Case 1:20-cv-25022-KMM Document 155 Entered on FLSD Docket 07/23/2021 Page 3 of 5




                                  CERTIFICATE OF CONFERRAL

          Pursuant to Local Rule 7.1(a)(3), undersigned counsel hereby certifies that they have

   conferred with counsel for Plaintiff in a good-faith effort to resolve the issues raised in this

   motion. Plaintiff ’s counsel does not oppose the relief requested herein.




                                                    -3-
Case 1:20-cv-25022-KMM Document 155 Entered on FLSD Docket 07/23/2021 Page 4 of 5




   July 23, 2021                                    Respectfully submitted,


                                                    _/s/ Benjamin H. Brodsky_________
   Michael K. Kellogg (pro hac vice)                Benjamin H. Brodsky (Fla. Bar No. 73748)
   Gregory G. Rapawy (pro hac vice                  BRODSKY FOTIU-WOJTOWICZ PLLC
   Andrew C. Shen (pro hac vice)                    200 SE 1st Street, Suite 400
   KELLOGG, HANSEN, TODD, FIGEL &                   Miami, Florida 33131
     FREDERICK, P.L.L.C.                            (305) 503-5054
   1615 M Street, N.W., Suite 400                   bbrodsky@bfwlegal.com
   Washington, D.C. 20036                           docketing@bfwlegal.com
   (202) 326-7900
   mkellogg@kellogghansen.com
   grapawy@kellogghansen.com
   ashen@kellogghansen.com

               Attorneys for Defendant Mohammed bin Salman bin Abdulaziz Al Saud




                                              -4-
Case 1:20-cv-25022-KMM Document 155 Entered on FLSD Docket 07/23/2021 Page 5 of 5




                                   CERTIFICATE OF SERVICE

          I certify that on July 23, 2021, I electronically filed the foregoing Consent Motion for

   Leave 5o File Excess Pages, using the ECF system, which sent notice of filing in this matter to

   all counsel of record.



                                                      /s/ Benjamin H. Brodsky
                                                      Benjamin H. Brodsky, Esq.
                                                      Attorney for Defendant
                                                      Mohammed bin Salman bin Abdulaziz Al Saud
